16-12925-scc       Doc 126        Filed 12/31/18      Entered 12/31/18 09:36:29                Main Document
                                                     Pg 1 of 2


LEWIS BAACH KAUFMANN MIDDLEMISS PLLC
Jack B. Gordon
Bruce R. Grace
Tara J. Plochocki
1101 New York Avenue, NW, Suite 1000
Washington, DC 20005
(202) 833-8900

Attorneys for Margot MacInnis and Nilani Perera,
as Foreign Representatives of Platinum Partners
Value Arbitrage Fund (International) Limited
(in Official Liquidation)


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK


    In re                                                              Chapter 15

    PLATINUM PARTNERS VALUE                                            Case No. 16-12925 (SCC)
    ARBITRAGE FUND L.P. (IN
    OFFICIAL LIQUIDATION),1 et al.,                                    (Jointly Administered)

                                     Debtors in
                                     Foreign
                                     Proceedings.


                                  NOTICE OF APPEARANCE
                            AND REQUEST FOR SERVICE OF PAPERS

            PLEASE TAKE NOTICE that Tara J. Plochocki, of Lewis Baach Kaufmann Middlemiss

PLLC, appears on behalf of Margot MacInnis and Nilani Perera, the court-appointed foreign

representatives of Platinum Partners Value Arbitrage Fund (International) Limited (in Official

Liquidation), and hereby requests that all notices given or required to be given in this case, and

all documents and other papers served or required to be served in this case, be given and served

upon the undersigned at the following office address:


1The last four digits of the United States Tax Identification Number, or similar foreign identification number, as
applicable, follow in parentheses: Platinum Partners Value Arbitrage Fund L.P. (in Official Liquidation) (1954);
Platinum Partners Value Arbitrage Fund (International) Ltd. (in Official Liquidation) (2356); and Platinum Partners
Value Arbitrage Intermediate Fund Ltd. (in Official Liquidation) (9530).
16-12925-scc   Doc 126     Filed 12/31/18    Entered 12/31/18 09:36:29   Main Document
                                            Pg 2 of 2




                            LEWIS BAACH KAUFMANN MIDDLEMISS PLLC
                            Jack B. Gordon
                            Bruce R. Grace
                            Tara J. Plochocki
                            1101 New York Avenue, NW, Suite 1000
                            Washington, DC 20005
                            Telephone: (202) 833-8900
                            Facsimile: (202) 466-5738
                            jack.gordon@lbkmlaw.com
                            bruce.grace@lbkmlaw.com
                            tara.plochocki@lbkmlaw.com


Dated: December 31, 2018          LEWIS BAACH KAUFMANN MIDDLEMISS PLLC

                                  By: /s/ Tara J. Plochocki
                                          Tara J. Plochocki
                                          1101 New York Avenue, NW, Suite 1000
                                          Washington, DC 20005
                                          (202) 833-8900

                                  Attorneys for Margot MacInnis and Nilani Perera,
                                  as Foreign Representatives of Platinum Partners
                                  Value Arbitrage Fund (International) Limited
                                  (in Official Liquidation)




                                              2
